681 S.E.2d 784 (2009)
Richard A. FRANCO, Jr.
v.
LIPOSCIENCE, INC.
No. 255A09.
Supreme Court of North Carolina.
September 2, 2009.
Gregory P. McGuire, Raleigh, for Liposcience, Inc.
Preston Odom, Charlotte, for Richard A. Franco, Jr.
The following order has been entered on the motion filed on the 1st of September 2009 by Defendant-Appellee for Extension of Time to File New Brief:
"Motion Allowed. Defendant shall have up to and including the 21st of September, *785 2009. By order of the Court in conference this the 2nd of September 2009."